Citation Nr: 0409641	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-08 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas

THE ISSUES


1.  Entitlement to service connection for heart disease, including 
hypertension.

2.  Entitlement to service connection for chronic diarrhea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.A.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel
INTRODUCTION

The veteran served on active duty from August 1942 to September 
1948.  This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in No. Little Rock, Arkansas, 
that denied his claims for service connection for heart disease, 
including hypertension, and for diarrhea.  

The veteran appeared before the undersigned at the RO in November 
2003.  At this hearing, he stated that he had additional evidence 
to submit to the Board, and waived consideration of such evidence 
by the RO.  He subsequently submitted such evidence and since he 
has submitted a waiver of consideration by RO, the Board will 
proceed with the appeal.  38 C.F.R. § 20.1304(c). 

The issue of service connection for a cardiovascular disease, 
including hypertension, will be addressed in the REMAND section 
following this decision.


FINDING OF FACT

A chronic disability manifested by diarrhea is not currently 
shown.


CONCLUSION OF LAW

A chronic disability manifested by diarrhea was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.03.


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist a 
claimant in obtaining evidence to substantiate the claim and 
includes an enhanced duty to notify a claimant and his or her 
representative, if any, as to the information and evidence 
necessary to substantiate and complete a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159(b) 
and (c) (2003).  

With respect to the VA's duty to notify, the rating decision and 
the statement of the case, adequately informed the veteran of the 
types of evidence needed to substantiate his claim.  In May 2002, 
the RO sent a VCAA letter to the veteran, and asked him to submit 
certain information, and informed him of the elements needed to 
substantiate his claim.  In accordance with the requirements of 
the VCAA, the letter informed the veteran what evidence and 
information the VA would obtain, and what types of evidence he 
should submit.  The letter explained that the VA would make 
reasonable efforts to get evidence such as medical records, but 
that he was responsible for providing sufficient information to 
the VA to identify the custodian of any records.  Therefore, the 
Board finds that the Department's duty to notify has been fully 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Because the letter specifically described the type of evidence 
(lay or medical statements to show continuing symptoms since 
service) needed to substantiate the claim, the Board finds that it 
satisfies the requirement of 38 C.F.R. § 3.159(b) that the veteran 
be asked to submit any evidence that pertains to the claim.  The 
Board notes an amendment to the VCAA was recently enacted 
clarifying that the one-year period within which evidence may be 
submitted does not prohibit VA from making a decision on a claim 
before expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____).

In Pelegrini, v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be 
sent to a claimant before the initial adjudication of his claim.  
Here, VCAA notice was sent prior to the adjudication of his claims 
for service connection.  

With respect to the VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by the 
veteran.  The veteran's service medical records and pertinent 
private treatment records have been obtained.  There is no basis 
for speculating that additional unobtained evidence exists that 
would be relevant to the claims being decided herein.  

I.  Background

The veteran's service medical records contain no complaints, 
findings, or diagnoses suggesting the presence of chronic 
diarrhea.  In December 1944 during treatment for a fracture of the 
coccyx that had occurred 4-5 months earlier, the veteran related 
that he was experiencing frequent constipation, for which he was 
taking castor oil and Ex-Lax.  His August 1948 service separation 
examination noted normal abdomen and viscera, and described him as 
obese..

A December 1948 VA medical examination noted a normal digestive 
system. 

On a February 1955 application for VA medical treatment, no 
intestinal diagnoses were reported.

The veteran filed a claim for service connection for diarrhea in 
April 2002.

Since the veteran's application for compensation benefits many 
medical records have been received.  All these records relate to 
treatment since 1989.  There is a history of gastric bypass 
surgery in 1960, following which the veteran lost 90 pounds.  
There is no record of a condition manifested by chronic diarrhea.

The veteran testified at a hearing before the undersigned in 
November 2003.  He related that he has had diarrhea off and on 
since service.

II.  Analysis

In order to establish service connection for a disability, the 
evidence must demonstrate the presence of it and that it resulted 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be 
rebuttably presumed for certain chronic diseases, such as 
cardiovascular disease, including hypertension, which are manifest 
to a compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's testimony that he has had 
diarrhea on and off since his separation from service.  This may 
well be true, but it may be true of anyone.  The question is 
whether he has a disability manifested by chronic diarrhea.  With 
the extensive medical records from the last 15 years or so, such a 
disability would be expected to have been noted.  It was not.  The 
Court has specifically disallowed service connection where there 
is no present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases where 
such incidents have resulted in a disability. . . .  In the 
absence of proof of a present disability there can be no valid 
claim [for service connection]."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

For the above stated reasons the preponderance of the evidence is 
against the claim for service connection for this condition, and 
the claim is denied.  The benefit-of-the-doubt doctrine is not for 
application because the preponderance of the evidence is against 
the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Service connection for chronic diarrhea is denied.


REMAND

The veteran has an established history of hypertension, and 
current diagnoses including hypertensive heart disease.  There 
were blood pressure readings in service which exceed the levels 
found at 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 
(diastolic pressure of 90 or more, or systolic pressure of 160 or 
more with diastolic less than 90).  There were also normal 
readings in and after service.  This poses a medical question.  

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The claims folder should be forwarded to an appropriate VA 
physician for an opinion as to the following:  Is it at least as 
likely as not (probability of 50 percent or better) that the blood 
pressures in service were early manifestations of hypertension, or 
that current hypertension is related to those findings in any way?  
The reviewer's attention is invited to the service medical records 
including readings of 170/30 and 145/80-22 in August 1948 
immediately following a seizure; and readings at discharge of 
140/82, 138/82.  The claims folder should be made available to the 
reviewer, and the reviewer should acknowledge as much in the 
report

After RO adjudication, if the benefit sought on appeal is not 
granted, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The appellant 
need take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the matter 
or matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



